Citation Nr: 0127199	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  98-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm and left shoulder injury. 

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for a right testicle 
disorder. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

7.  Entitlement to an increased rating for scars of the right 
foot, currently rated as noncompensably disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in May 1998 
and November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the veteran's 
appeals on the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran did not incur permanent residuals of injury 
to the left arm or left shoulder in service, including left 
shoulder contusion injury from a jeep accident in service; he 
did not experience chronic disability of the left arm or left 
shoulder in service or continuous post-service symptomatology 
of the left shoulder or left arm until many years after 
service in 1996, and the current left arm and left shoulder 
disability has not been etiologically related to service. 

3.  The veteran did not incur a liver or right testicle 
injury or disease in service. 

4.  The veteran did not engage in combat with the enemy. 

5.  The competent medical evidence of record demonstrates 
that the veteran has a currently diagnosed disability of PTSD 
which is etiologically related to a stressful in-service 
event of a jeep accident. 

6.  In a December 1987 rating decision, the RO concluded that 
the appellant had not presented new and material evidence to 
reopen claims for service connection for headaches or back 
problems; the veteran was duly notified of the decision in 
December 1987 but did not thereafter enter notice of 
disagreement with the decision within one year of such 
notice. 

7.  The evidence associated with the claims file subsequent 
to the December 1987 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a low back disorder and 
residuals of a head injury. 

8.  The veteran's service-connected scars of the right foot 
are manifested by a 2.5 cm by .3 cm linear, slightly 
hypopigmented, slightly raised scar on the right medial foot 
at the instep, with a tender and painful 5 mm subcutaneous 
tender nodule on the medial right foot adjacent to this scar 
which causes some slight limitation in walking, and a 1.5 cm 
by .3 cm, slightly hypopigmented, slightly raised scar on the 
right medial foot, more posteriorly, and a 1.8 cm linear scar 
across the right toe, with slight hypopigmentation, and 
minimal disfigurement; the service-connected scars of the 
right foot are not manifested by adherence to the scars, 
ulceration, breakdown of the skin, inflammation, edema, 
keloid formation, or other limitation of function.


CONCLUSIONS OF LAW

1.  A left arm and left shoulder disability was not incurred 
in or aggravated by service or as a result of any incident of 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

2.  A liver disability was not incurred in or aggravated by 
service or as a result of any incident of service.  38 
U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

3.  A right testicle disability was not incurred in or 
aggravated by service or as a result of any incident of 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

4.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

5.  The RO's December 1987 rating decision denying reopening 
of claims for service connection for a back disorder and 
residuals of a head injury became final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

6.  The evidence received subsequent to the RO's December 
1987 decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for a 
low back disorder and residuals of a head injury have been 
met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a) (2000); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

7.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent compensable rating for 
scars of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic 
Code 7805 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing facts 
pertinent to a claim for VA benefits, as well as notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this case, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  The September 1998 and January 
1999 statements of the case and October 1999 and December 
2000 supplemental statements of the case informed the 
appellant of the requirements to establish service 
connection, reopen claims for service connection, and 
establish an increased rating.  The appellant was afforded 
personal hearings in March 2000 at the RO and in September 
2001 before the undersigned member of the Board.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records of which there is a reasonable 
possibility would aid in substantiating the appellant's 
claims.  The veteran was afforded a VA PTSD examination in 
October 1998 and a VA scars examination in July 1999.  As the 
basis of the decision on the claims for service connection 
for a liver disorder and testicle disorder turn on the 
question of incurrence of in-service injury or disease, no 
further assistance, including a medical examination or 
medical opinion, is necessary to decide the claim, and no 
additional medical examination or opinion would aid in 
substantiating these claims for service connection.  See 
38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001).  Accordingly, 
no further notice to the veteran or assistance in acquiring 
evidence is required by the new statute and regulations.  

I. In-Service Factual Background

Service medical records reflect that, prior to service 
entrance, the veteran indicated in a Report of Medical 
History that he had experienced back trouble indicated to be 
occasional low back pain, depression or excessive worry, and 
nervous trouble, for which he occasionally took 
tranquilizers, and had experienced a broken right arm in the 
second grade.  The pre-induction examination determined the 
veteran to be normal.

Service medical records reflect that in September 1969 the 
veteran reported having headaches across the eyes and side of 
his head which started the night before.  He reported an 
injury as occurring five days before in September 1969 when 
he was hit on the head with a plate from a Howitzer.  X-rays 
of the right side of the head revealed that the bony 
calvarium was intact, with no evidence of increased 
intracranial pressure, no abnormal calcifications, and there 
was no evidence of subdural hematoma. 

On December 7, 1969, the veteran complained of pain from the 
neck down, specifically pain in the left shoulder, neck, and 
head.  He reported an automobile accident and being 
unconscious for a few minutes.  The impression was a 
contusion of the left shoulder and a mild concussion.  X-rays 
of the shoulder and cervical spine were normal.  The 
following day he complained of muscle soreness of the left 
trapezius and left shoulder, and was found to have full range 
of motion except pain on upward motion.  The impression was 
muscle contusions.  On December 10, 1969, the veteran 
reported trauma to the low back three days prior and 
complained of pain over the lumbosacral area.  The impression 
was low back strain.  X-rays of the lumbosacral spine 
revealed no significant abnormalities.  In July 1970, he 
complained of low back pain on the left side and numbness in 
the left buttock since a jeep accident in December.  He was 
found to have spasm of the left paravertebral muscles.  The 
assessment was discogenic back pain.  He was placed on a 
medical profile for low back strain.  In August 1970 the 
veteran complained of intermittent muscle spasm of the low 
back with some radiation into the left hip, which was 
assessed as muscular sprain.  In September 1970, the veteran 
reported difficulty with pain in the lift hip and low back 
pain, particularly with exercise, which was unrelieved by 
Valium.  Physical examination revealed tenderness of the left 
hip.  The impression was low back strain.  Another impression 
in September 1970 was chronic low back strain with contusion.  
In October 1970 the veteran again complained of chronic low 
back pain, which was assessed as chronic low back syndrome. 

At the service separation examination in January 1971, the 
veteran was found to have two one inch scars on the right 
foot and a one inch scar on the right forearm.  The veteran 
reported a history of low back pain in the past with none 
currently and that he had lost weight and was exercising.  
The separation examination revealed no other abnormalities.  
The veteran wrote that he was in good health.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

A. Left Arm and Shoulder Injury

The veteran contends that he is entitled to service 
connection for residuals of a left arm and left shoulder 
injury.  He specifically contends that his shoulder was 
broken in an in-service jeep accident. 

The evidence reflects that in service in December 1969 the 
veteran was involved in a jeep accident, sustaining a 
contusion of the left shoulder.  However, this condition was 
not chronic in service, as evidenced by the service medical 
records, which are negative for any further left shoulder or 
left arm symptomatology during service.  At the service 
separation examination in January 1971 the veteran was found 
to have a one inch scar on the right forearm which had not 
been noted at service entrance, but was not found to have any 
abnormalities of the left arm or left shoulder disability.  

The post-service evidence demonstrates that the veteran did 
not experience arthritis of the left shoulder within one year 
of service or continuous post-service symptomatology of the 
left arm or left shoulder.  VA outpatient treatment records 
show that in 1996, notably 25 years after service, the 
veteran first complained of left shoulder symptomatology, 
including pain and limitation of motion and was diagnosed 
with degenerative joint disease of the left shoulder.  X-rays 
of the left shoulder in August 1996 revealed small 
osteophytes consistent with mild degenerative changes, but 
revealed no evidence of fracture or dislocation.  A March 
1997 VA outpatient treatment entry reflects a history of 
multiple unspecified injuries to the left shoulder.  
Diagnoses included acromioclavicular joint arthritis, 
supraspinatus outlet syndrome with rotator cuff tendonitis 
(to rule out rotator cuff tear), and left cubital tunnel 
syndrome.  

Further, the evidence of record does not demonstrate a 
medical nexus between the veteran's left arm or left shoulder 
disability first manifested many years after service and his 
in-service left shoulder injury in December 1969.  In May 
1997, the veteran submitted a claim for service connection 
for a left shoulder and arm condition, stating only generally 
that he was having a lot of medical problems due to various 
conditions that included these.  In a statement in October 
1998 subsequent to his claim for service connection, the 
veteran wrote that his shoulder also had been broken in the 
in-service jeep accident.  With regard to this assertion, 
however, the more probative medical evidence shows that X-
rays of the shoulder and cervical spine in service in 
December 1969 were normal.  At a personal hearing in 
September 2001 before the undersigned member of the Board, 
the veteran testified that he injured his arm and shoulder in 
a jeep accident in service, and described his current left 
arm and left shoulder symptoms.  While the veteran is 
competent to report and describe to a medical professional 
the in-service stressful events, as well as symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

At a VA compensation examination in July 1999, the veteran 
reported a history which included a vehicle accident in 
Vietnam and a scar to the right arm resulting therefrom.  The 
diagnosis of scars secondary to trauma while the veteran was 
in Vietnam was "according to the history" presented by the 
veteran.  The listing of such symptomatology as a part of the 
history or complaints section of the examination report does 
not equate to a medical nexus opinion of etiology because "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

At a personal hearing in March 2000, the veteran testified 
that he was in a jeep accident at Fort Benning that resulted 
in a left arm and left shoulder injury.  He testified that he 
was placed on a limited duty profile for this injury to his 
left arm and shoulder.  The contemporaneous medical profile 
in service, however, which the Board finds to be of more 
probative value, shows that the veteran was placed on a 
medical profile for his back; the profile was not for a left 
shoulder injury (contusion).  

The Board has considered the veteran's more recent assertion 
that he has had continuous left arm and left shoulder 
symptomatology since a jeep accident in service.  The Board 
finds this recent testimony not to be credible, however, 
because of the absence in the service medical records of 
chronic left arm or left shoulder complaints, and the absence 
of post-service complaints regarding the left shoulder or 
left arm until 1996.  In previous statements up until 1996, 
including various applications for compensation specifying 
symptomatology experienced in service, and including during 
VA outpatient treatment at various times over the years, the 
veteran likewise did not mention a left shoulder or left arm 
injury in service.  The veteran filed claims for compensation 
in November 1980, January 1985, November 1987, and November 
1996 which did not mention a left shoulder or left arm injury 
in service or chronic or continuous left shoulder or left arm 
symptomatology.  In a statement dated in September 1985, for 
example, the veteran recounted various injuries, none of 
which included injury of his left shoulder or left arm or 
chronic or continuous symptomatology.  The Board finds this 
evidence to be more highly probative than the veteran's 
attempt at recollection of the events as much as 25 years 
after they are alleged to have occurred.  Because of such 
inconsistencies in the veteran's reporting of left arm and 
left shoulder symptomatology, the Board finds not to be 
credible the veteran's recent brief assertions of continuous 
in-service symptomatology and continuous post-service left 
shoulder and left arm symptomatology.  

Based on this evidence, the Board finds that the veteran did 
not incur chronic residuals of a left arm or left shoulder 
injury in service, including in a jeep accident in service.  
The Board further finds that there is no credible evidence of 
chronic left arm or left shoulder disability in service, no 
credible evidence of continuity of symptomatology of the left 
shoulder or left arm after service until 1996, and no 
competent medical evidence of a nexus between the current 
left shoulder and left arm disorders and a left shoulder 
contusion in service at the time of a jeep accident.  For 
these reasons, the Board finds that the veteran's current 
left arm and left shoulder disability was not incurred in or 
aggravated by service or as a result of any incident of 
service.  38 U.S.C.A. § 1110; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

B. Liver Disorder

The veteran contends that he currently has a disability of 
the liver which was incurred in service.  He contends that he 
suffered "internal injuries to liver" in service.  At a 
personal hearing in March 2000, he testified that he was 
injured in service and "started getting sick" while in 
Germany, but admitted that he did not have any medical 
treatment for his liver in service.  At the Board hearing in 
September 2001, the veteran testified that he currently had a 
tumor on his liver and implied that his liver had been 
injured, or sustained a "trauma," in a jeep accident in 
service.  

Even assuming, arguendo, that the veteran's mass consistent 
with hemangioma constitutes a currently diagnosed disability 
of the liver, as opposed to merely clinical findings 
regarding the liver, the Board finds that the veteran's 
recent assertions that his liver was injured or damaged in 
service is outweighed by the evidence which shows no liver 
injury or disease in service.  The evidence which weighs 
against the veteran's claim of liver injury or disease in 
service includes the absence of any such complaints or 
findings in the service medical records, the absence of any 
complaints of liver disorder by the veteran after service for 
25 years, and the fact that, on multiple occasions after 
service during treatment or when filing a claim for 
disability compensation, the veteran did not even mention an 
in-service injury or current complaints regarding the liver.  

Service medical records are negative for a liver injury, 
disease, or disorder.  At the service separation examination, 
no abnormalities involving the liver were found.  After 
service, the veteran filed claims for compensation in 
November 1980, January 1985, and November 1987 that did not 
mention a liver injury or disease in service or any liver 
symptomatology.  The first evidence of record of a liver 
disorder dates from 1996.  An ultrasound of the liver in July 
1996 was negative for liver lesions.  A CT scan of the 
abdomen in August 1996 revealed a 3 cm x 2 cm mass, 
consistent with hemangioma, though not specific.  VA 
outpatient treatment records prior to 1996 show complaints 
and treatment for other conditions, but not for a liver 
disorder.  

In deciding this claim, the Board need not reach the question 
of whether there is medical evidence of record to relate the 
current liver disorder to an in-service injury or disease.  
This is because a preponderance of the evidence demonstrates 
that the veteran did not incur a liver injury or disease in 
service.  Because no injury or disease of the liver occurred 
in service, no further assistance to the veteran is required 
in developing his claim for service connection because there 
is no reasonable possibility that such additional development 
would aid in substantiating the claim.  As the basis of the 
decision is that there was no in-service injury or disease, 
no additional medical examination or medical opinion is 
necessary to make a decision on this claim.  See 38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2001).  For these reasons, the 
Board must find that a liver disorder was not incurred in or 
aggravated by service or as a result of any incident of 
service.  38 U.S.C.A. § 1110; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  


C. Right Testicle Disorder

The veteran contends that his currently diagnosed right 
varicocele or hernia is etiologically related to a parachute 
jump in service.  He contends that he suffered an injury to 
his right testicle in service when a parachute jerked him.  
At a personal hearing in March 2000, he testified that he was 
injured in service and "started getting sick" while in 
Germany.  He testified that, as far as he knew, he had a 
growth on his right testicle in service.  At the Board 
hearing in September 2001, the veteran testified that draw 
straps on a parachute stretched his testicles, and he 
currently had a rupture, pain, and swelling in that area on 
the right.  

Notwithstanding the veteran's recent assertion that his right 
testicle was damaged in service, such assertion is outweighed 
by the absence of any such complaints or findings in the 
service medical records, the absence of any complaints by the 
veteran after service for 25 years, and the fact that, on 
multiple occasions after service during treatment or when 
filing a claim for disability compensation, the veteran did 
not even mention an in-service right testicle injury or 
complaints.  Service medical records are negative for a 
testicle disorder, and the records which show treatment in 
conjunction with specific injuries do not include any 
complaints, findings, or diagnosis of a disorder affecting 
the right testicle.  At the service separation examination, 
no abnormalities involving the testicles were found.  After 
service, the veteran filed claims for compensation in 
November 1980, January 1985, and November 1987 that did not 
mention a testicle injury or disease in service or any right 
testicle symptomatology.  

The first evidence of record of a right testicle disorder 
dates from July 1996, when the veteran suffered a hernia and 
was found to have a knot in the right testicle, assessed as 
epididymitis.  A VA Medical Certificate in 1996 reflects that 
the veteran discovered this knot on his right testicle just 
two weeks before.  The assessment in October 1996 was 
epididymitis and spermatocele, which did not require 
treatment.  VA outpatient treatment records prior to 1996 
show complaints and treatment for other conditions, but not 
for a right testicle disorder.  

In deciding this claim, the Board need not reach the question 
of whether there is medical evidence of record to relate the 
current right testicle hernia or epididymitis to an in-
service injury or disease.  This is because a preponderance 
of the evidence demonstrates that the veteran did not incur a 
right testicle injury or disease in service.  Because no 
injury or disease of the right testicle occurred in service, 
no further assistance to the veteran is required in 
developing his claim for service connection because there is 
no reasonable possibility that such additional development 
would aid in substantiating the claim.  As the basis of the 
decision is that there was no in-service injury or disease, 
no additional medical examination or medical opinion is 
necessary to make a decision on this claim.  See 38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2001).  For these reasons, the 
Board must find that a right testicle disorder was not 
incurred in or aggravated by service or as a result of any 
incident of service.  38 U.S.C.A. § 1110; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303; 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).  

D. PTSD

The veteran contends that he now suffers from PTSD as a 
result of stressful events during his military service.  The 
claimed in-service stressful events include a jeep accident 
in which the jeep in which the veteran was riding rolled 
over, ejecting and injuring him.  

Generally, in order to establish service connection for a 
particular disability, the evidence of record must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the November 1998 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1998).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the evidence does not reflect that the veteran 
engaged in combat with the enemy.  The veteran's DD Form 214 
indicates that he had a military occupational specialty of 
field artillery.  Notwithstanding the veteran's testimony and 
written assertions of combat during service in Vietnam, the 
weight of the evidence does not demonstrate that he had 
Vietnam service.  The DD Form 214 and other service personnel 
records do not reflect service in Vietnam.  A June 2000 
letter from the USASCRUR reflects that the veteran's units 
did not serve in Vietnam when he was attached to them.  
Additionally, the veteran has written or told inconsistent 
versions of in-service injuries, alleged to have been 
incurred in Vietnam, Fort Benning, Georgia, and Germany.  
There is otherwise no military citation or supportive 
evidence that the veteran engaged in combat with the enemy.  
See VAOPGCPREC 12-99.

Nevertheless, the record contains service medical records and 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed (non-combat) stressor of a jeep accident in 
December 1969.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The veteran has told of this accident repeatedly in 
written submissions and hearing testimony, albeit with 
variation in details.  The service medical records clearly 
reflect treatment in December 1969 for residuals of an 
automobile accident of a contusion of the left shoulder and a 
mild concussion, and that the veteran reported that, at the 
time of the accident, he had been unconscious for a few 
minutes.  Based on the evidence, the Board finds that the 
veteran's consistently reported stressor of a jeep accident 
in service in December 1969 has been verified; that is, that 
there is credible supporting evidence that this claimed 
stressor actually occurred.   

With regard to a medical diagnosis of PTSD, VA outpatient 
treatment records show various diagnoses of PTSD, along with 
depression, beginning in 1996.  A VA PTSD examination report 
dated in October 1998 reflects a diagnosis of chronic 
moderate PTSD.  This PTSD diagnosis was based primarily on 
the veteran's history of an in-service vehicle accident, 
although other PTSD diagnoses also included report of other 
stressful events.  While the veteran also reported at this 
examination a history which included three weeks of service 
in Vietnam, the VA examiner does not appear to have placed 
any reliance on this erroneous history in formulating the 
diagnosis of PTSD or medical nexus opinion.  Based on this 
evidence, and the absence of contrary medical opinion, the 
Board concludes that the evidence is at least in equipoise 
regarding whether the veteran has: a medical diagnosis of 
PTSD, diagnosed in accordance with DSM-IV, and based upon a 
verified in-service stressor alone; a link, established by 
medical evidence, between current symptoms of diagnosed PTSD 
and a verified in-service stressor; and credible supporting 
evidence of the occurrence of the in-service stressor of a 
jeep accident.  For these reasons, the Board finds that, with 
the resolution of reasonable doubt in the veteran's favor, 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1131, 1154(b), 5107(b); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

III. New and Material Evidence to Reopen Claims

The appellant requests the Board to reopen claims of 
entitlement to service connection for a back disability and 
residuals of a head injury on the basis that he has submitted 
new and material evidence which is sufficient to reopen these 
claims.

In a March 1981 rating decision, the RO denied service 
connection for a low back condition and an injury to the 
right side of the head.  The RO noted a December 1969 
automobile accident with indication of mild concussion, and 
subsequent episodes of low back pain in service.  However, 
the RO found that the evidence did not show chronic 
disabilities incurred in or aggravated by service.  The RO 
found that low back strain and a head injury were noted in 
service but were not indicated on the service separation 
examination, and there was no reference to, or treatment for, 
a low back condition or injury to the right side of the head 
after service.  The veteran was notified of this decision by 
letter dated April 3, 1981 but did not enter notice of 
disagreement within a year of notice.  This decision became 
final.  In March 1985, the RO denied reopening of claims for 
service connection for a low back condition and residuals of 
a head injury, and notified the veteran of this decision by 
letter issued March 11, 1985.  The veteran filed a timely 
notice of disagreement, but an untimely substantive appeal, 
to this decision.  Therefore, this decision also became 
final.  

In November 1996, the veteran again filed a claim to reopen 
service connection for a low back condition and residuals of 
a head injury.  In a December 1987 rating decision, the RO 
concluded that the appellant had not presented new and 
material evidence to reopen claims for service connection for 
headaches or back problems.  The veteran was duly notified of 
the decision in December 1987 but did not thereafter enter 
notice of disagreement with the decision within one year of 
such notice.  Therefore, the RO's December 1987 rating 
decision denying reopening of claims for service connection 
for a back disorder and residuals of a head injury became 
final and is not subject to revision upon the same factual 
basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless "new and 
material evidence" is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see 
also 38 U.S.C.A. § 7104(b).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  C.F.R. § 3.156(a).  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the December 1987 rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 
The evidence of record at the time of the December 1987 
rating decision included service medical records, VA 
outpatient treatment records, and the veteran's written 
submissions.  As indicated above, service medical records 
showed: occasional low back pain prior to service; a head 
injury when he was hit on the head with a plate from a 
Howitzer in September 1969 with headaches across the eyes and 
side of his head; complaints of neck and head pain and a mild 
concussion in December 1969 following an automobile accident 
and being unconscious for a few minutes; low back strain in 
December 1969; and complaints of low back pain in July, 
August, September, and October 1970 with placement on a 
medical profile for low back strain.  At the service 
separation examination in January 1971, the veteran reported 
a history of low back pain in the past with none currently, 
and the separation examination revealed no other 
abnormalities. 

In a January 1985 Application for Compensation, the veteran 
wrote that he incurred a head injury in 1969 in Germany and 
incurred a back injury in 1969 in Vietnam.  A January 1985 VA 
outpatient treatment entry reflects a history of headaches 
since trauma to the right frontal parietal area with loss of 
consciousness and constant throbbing of the right 
temporoparietal area that was unrelieved by aspirin.  The 
assessment was classic complicated migraine.  VA outpatient 
treatment entries in 1986 and 1987 also reflect diagnoses 
that included migraines and musculoskeletal tension or pain.   

The evidence associated with the claims file subsequent to 
the December 1987 RO decision includes the veteran's 
statements, hearing testimony, service personnel records, and 
VA outpatient treatment records.  In his November 1996 claim 
to reopen, the veteran wrote that he was first injured in 
1969 at Fort Benning, Georgia, and a second time in Germany, 
and that both injuries involved vehicle accidents.  

The evidence associated with the claims file subsequent to 
the December 1987 RO decision includes VA outpatient 
treatment records, which reflect that an April 1984 X-ray of 
the cervical spine was negative.  An April 1984 Medical 
Certificate reflects the veteran's history of two in-service 
injuries at Fort Benning, Georgia in 1969 or 1970.  One 
injury was reported to be a hit in the head (right parietal 
area) with a Howitzer, with unconscious for two days and 
return to light duty for the rest of duty prior to service 
separation.  The other injury was reported to be a jeep 
accident, being thrown from a jeep and injuring his entire 
back, especially the low back.  In April 1984, the veteran 
complained of low back stiffness and pain radiating down the 
left leg, with feeling of fatigue.  The assessment was 
headaches, post-traumatic versus migraine, and mechanical low 
back pain with nerve root involvement.  A neurology 
consultation in April 1984 resulted in the impression of 
tension headaches and migraine headaches and low back pain.  
A June 1984 neurological examination noted a history of 
headaches worsening in the previous few months.  The 
assessment was possible post traumatic headache versus 
migraine.  An October 1984 entry assessed headaches of 
probable vascular origin.  An October 1984 summary of VA 
hospitalization reflects a diagnosis of migraine.  The 
impression in a July 1985 VA outpatient treatment entry was 
migraine.  A January 1986 entry recorded a history of right 
temporoparietal area headache since 1969 in Vietnam with head 
trauma and loss of consciousness, assessed as migraine 
headache, stable with Elavil.  Subsequent treatment entries 
reflect the diagnosis of migraine headache.   

An August 1986 X-ray revealed moderate scoliosis and small 
osteophytes, with disc spaces preserved.  In November 1986 
the veteran was diagnosed with degenerative joint disease of 
the back and chronic low back pain.  Subsequent treatment 
entries reflect continued complaints of low back pain.  VA 
outpatient treatment records in 1997 and 1998 reflect 
diagnoses of chronic low back pain and degenerative joint 
disease of the low back. 

The evidence associated with the claims file subsequent to 
the December 1987 RO decision includes a lay statement dated 
in September 1985, but received in October 1998, in which the 
veteran wrote that during service he sustained a blow to the 
right side of his head from a tail plate of a 155 Howitzer, 
which knocked him unconscious and gave him a concussion.  He 
also wrote that in 1969 at Fort Benning, Georgia, he injured 
his back and spine in an Army jeep accident when he was 
thrown from a jeep, landed flat on his back, and was rendered 
unconscious.  He also wrote that while with an Airborne unit 
in Europe he made a "combat jump," and the jerk from this 
jump snapped his spine and neck, again causing him to be 
rendered unconscious, and he was thereafter placed on a 
profile.  

In a lay statement dated in October 1998, the veteran wrote 
that in 1969 at Fort Benning, Georgia, he was injured in a 
jeep accident, which injured his back and neck, and in a 
separate incident was hit in the head with a 155 Howitzer.  
He wrote that while in Germany he was jerked abruptly during 
a paratroop exercise, which caused him to almost black out, 
and caused him to hit the ground and be dragged along.  

At a personal hearing at the RO in March 2000, the veteran 
testified in relevant part as follows: he sustained a head 
injury and was knocked unconscious in a jeep accident while 
at Fort Benning; he has migraine headaches; and he worked at 
a factory making mobile homes until August 1999.  At a 
personal hearing in September 2001 before the undersigned 
member of the Board, sitting at St. Louis, Missouri, the 
veteran testified in relevant part as follows: he was hit in 
the head by a Howitzer during service, which rendered him 
unconscious for three days; he injured his back and head in a 
jeep accident in December 1969 during service at Fort 
Benning; he had migraine headaches, seizures, blurred right 
eye, and ringing in his ears, among other symptoms; and a 
parachute jump resulted in his being dragged across a field.  

After a review of the evidence, the Board finds that the 
additional evidence associated with the claims file 
subsequent to the December 1987 RO decision bears directly 
and substantially upon the specific matters under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a back disability or residuals of 
a head injury.  The new evidence includes additional stories 
of a back injury in 1969 in Vietnam, a history of chronic in-
service headaches following injury to the head, a second 
vehicle accident, a parachute injury with jerk with 
unconsciousness and/or hitting the ground with 
unconsciousness, continuous post-service headaches, and 
diagnoses of post-traumatic headaches versus migraine 
headaches.

In interpreting 38 C.F.R. § 3.156(a), the United States Court 
of Appeals for Veterans Claims (Court) has stated that it was 
not clear to what extent this regulation "addresses the 
final ratings decision rather than emphasizes the importance 
of ensuring that the evidentiary record is complete before a 
ratings decision is made."  Hodge at 1363.  The Court had 
previously held that, where a prior final rating decision 
determined that a disorder preexisted service and was not 
aggravated by service, and the evidence submitted since the 
last final disallowance consisted of post-service medical 
records and the veteran's own statements, but none of the 
physicians had opined that the preexisting disorder had 
worsened during service, the newly submitted evidence was not 
probative of the issue and was, therefore, not new and 
material.  The Court noted that the appellant's own 
statements that his condition worsened during service were 
not probative of the issue of aggravation during service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
the Court has further elaborated that, although not every 
piece of new evidence is material, "some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."  Hodge at 1363.  

For the purpose of determining whether new and material 
evidence has been presented to reopen the claim for service 
connection, the Board will presume the truthfulness of the 
veteran's additional statements, personal hearing testimony, 
and other lay statements, and does not reach the merit-based 
determination at this juncture as to whether the new evidence 
of low back injury or injuries, or head injury or injuries, 
in service is credible when weighed against other evidence of 
record, including the service medical records.  Assuming the 
credibility of the new lay evidence of in-service injury of 
the low back and right side of the head, the Board finds that 
this evidence at least contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injuries or disabilities and adds to a more "complete and 
accurate record."  Id.    For these reasons, the Board finds 
that the evidence received subsequent to the RO's December 
1987 decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for a 
back disorder and residuals of a head injury have been met.  
38 U.S.C.A. § 5108; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  These issues are further addressed below in the 
REMAND portion of this decision. 

IV. Increased Rating for Scars of the Right Foot

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In every instance where the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31. 

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The record shows that the RO initially granted service 
connection for scars of the right foot in a March 1985 rating 
decision and assigned a noncompensable rating effective from 
January 1985 under Diagnostic Code 7805.  Service connection 
was granted for two one inch scars of the right foot, based 
on the service separation findings in January 1971.  
Subsequent rating decisions have confirmed and continued this 
rating.  The veteran now contends that he is entitled to an 
increased rating for his service-connected scars of the right 
foot.  He contends that he experiences knotting in the right 
foot which affects his walking, swimming, and stretching.   

VA outpatient treatment records reflect no complaints or 
treatment for scars of the right foot.  During a VA 
examination in July 1999, the examiner observed that the 
veteran's treatment records did not mention his service-
connected scars.  Physical examination revealed relevant 
findings of: a 2.5 cm by .3 cm linear, slightly 
hypopigmented, slightly raised scar on the right medial foot 
at the instep; a 5 mm subcutaneous tender nodule on the 
medial right foot adjacent to the this scar; and a 1.5 cm by 
.3 cm, slightly hypopigmented, slightly raised scar on the 
right medial foot, more posteriorly.  None of the scars 
appeared to be tender except for the subcutaneous nodule on 
the right medial foot.  There was no adherence to the scars, 
no ulceration or breakdown of the skin near these scars, and 
no inflammation, edema, or keloid formation.  There was 
slight hypopigmentation, minimal disfigurement.  There was no 
limitation of function by any of the scars, except the pain 
in the right foot in the area of the tender nodule, which the 
examiner opined "may cause some slight limitation in the way 
the patient is walking, although he has other foot pain, so 
it is difficult to interpret this." 

At the July 1999 VA examination, the veteran complained about 
pain in both feet and foot cramps, but these were not 
localized to the area of the right foot scars, so are not 
demonstrated to be a part of the service-connected scars of 
the right foot.  Similarly, at the March 2000 RO personal 
hearing and the September 2001 Board personal hearing, the 
veteran testified that his feet got knotty or knotted up, 
that his foot would cramp when he swam or stretched the feet, 
and that it affected him when he walked.  The examination 
also revealed a 1.8 cm linear scar across the right toe.  
However, as this scar was not noted on the service separation 
examination in January 1971, and was not considered a part of 
the disability when service connection was established for 
scars of the right foot, it has not been demonstrated to be a 
part of the service-connected scars of the right foot.  
Neither the bilateral foot cramps nor a scar across the right 
toe has been demonstrated to be a part of the serviced-
connected disability of scars of the right foot.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected rating is to be avoided).  The limitation 
in walking attributable to the painful and tender nodule, 
which is a part of the service-connected disability, has been 
considered in determining the current rating. 

After a review of the evidence, the Board finds that the 
veteran's service-connected scars of the right foot are 
manifested by a tender and painful 5 mm subcutaneous tender 
nodule on the medial right foot adjacent to a scar on the 
right medial foot at the instep, which causes some slight 
limitation in walking.  While the examiner has not clearly 
indicated that this is part of the service-connected scar 
disability, due to its anatomical location adjacent to a 
service-connected scar of the right foot, the Board finds 
that the subcutaneous nodule on the medial right foot is part 
of the service-connected disability.  While there is 
objective evidence of tenderness of the nodule, the examiner 
offered only a tentative opinion as to whether this even 
manifested in slight limitation of walking.  However, the 
Board finds that the VA examiner's attribution of even some 
slight limitation of walking to the tender nodule, coupled 
with the clinical finding of tenderness, is sufficient 
evidence to raise a reasonable doubt as to whether the 
veteran's scar (nodule associated with the scar) is tender 
and painful on objective demonstration to warrant a 10 
percent rating under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.  Therefore, with the resolution of reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
a 10 percent rating for scars of the right foot have been 
met.  38 U.S.C.A. §§ 1155, 5107; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic Code 7804; 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

The Board also considered the application of alternative 
diagnostic codes to determine if a rating under any other 
diagnostic code would result in a rating in excess of 10 
percent.  Diagnostic Code 7800 provides for a 30 percent 
rating for severe disfiguring scars of the head, face, or 
neck.  However, the evidence shows that the veteran's scars 
are on the right foot, and are not on the head, face, or 
neck.  Diagnostic Code 7803 provides a maximum 10 percent 
rating for scars that are poorly nourished and that are 
productive of repeat ulceration, so a rating in excess of 10 
percent is not possible.  38 C.F.R. § 4.118.  As the 
veteran's scars are productive of only slight limitation in 
walking, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 7805 for limitation of function of the 
right foot.  38 C.F.R. § 4.118.  For example, even moderate 
foot injuries are rated as only 10 percent disabling under 
Diagnostic Code 5284, even moderate symptoms of flatfoot, 
including pain on manipulation and use, warrants only a 10 
percent rating under Diagnostic Code 5276, and unilateral 
metatarsalgia warrants only a 10 percent rating under 
Diagnostic Code 5279.  38 C.F.R. § 4.71a (2001).  
Accordingly, the Board must find that the criteria for a 
rating in excess of 10 percent for scars of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7805.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
evidence of record shows only slight impairment of function, 
and shows no recent treatment, including no hospitalization, 
for scars of the right foot.  The Board finds that there has 
been no showing by the veteran that his service-connected 
scars of the right foot have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  The Board has resolved reasonable doubt in 
the veteran's favor in reopening claims for service 
connection for a low back disability and residuals of a head 
injury, granting service connection for PTSD, and granting an 
increased rating for scars of the right foot.  However, as 
the preponderance of the evidence is against the veteran's 
other claims on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of any of the other issues on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102. 


ORDER

An appeal for service connection for left arm and left 
shoulder disability is denied.

An appeal for service connection for a liver disorder is 
denied.

An appeal for service connection for a right testicle 
disorder is denied.

Service connection for PTSD is granted. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened, and, to this extent only, the appeal is 
granted.

A 10 percent rating for scars of the right foot is granted, 
subject to the governing criteria for the payment of monetary 
awards. 


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claims for 
service connection for a low back disability and residuals of 
a head injury have been reopened, the RO should adjudicate 
these claims on the merits.  In its de novo review of the 
claim, the RO should weigh all of the evidence for and 
against the veteran's claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, in light of the 
Board's reopening of the claims for service connection for a 
low back disability and residuals of a head injury, the RO 
should review this case to insure compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000).  Because the RO has 
not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on these issues at this time.  
See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request any recent 
treatment records of the veteran 
regarding his low back or headaches or 
other claimed residuals of head injury 
and associate them with the claims file.  
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO should determine whether 
there is a reasonable possibility that 
any such assistance would aid in 
substantiating the claim, and whether 
further assistance is necessary to make a 
decision on the claim, including, if 
necessary, a VA examination(s) and/or 
medical opinion(s). 

3.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine the nature of any current low 
back disability or head disability, and 
to determine whether any current low back 
disability or residuals of a head injury 
are related to an injury or disease in 
service, including a jeep accident in 
December 1969 and being hit in the head 
with a Howitzer in September 1969.  The 
claims file should be made available to 
the examiner(s) prior to the examination 
for review, and the examiner(s) should 
indicate in writing that the claims file 
has been reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

After examination of the veteran, the 
examiner should render current diagnoses 
for the veteran's low back and head 
symptomatology.  The examiner should 
offer opinions as to the etiology of any 
and all currently diagnosed low back 
disability and residuals of a head 
injury, including an opinion as to 
whether it is at least as likely as not 
that any current disability is related to 
the veteran's active service, including a 
jeep accident in December 1969 and being 
hit in the head with a Howitzer in 
September 1969.  

4.  The RO should review the expanded 
record and adjudicate on the merits the 
veteran's claims for service connection 
for a low back disability and residuals 
of a head injury.   

5.  After completion of the above, if the 
determination of service connection for a 
low back disability or residuals of a 
head injury remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case as to 
that issue or issues and should be given 
an appropriate time in which to respond.  
The record should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
reopened claims for service connection for a low back 
disability and residuals of a head injury.  The veteran is 
free to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

